                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY PRICE THOMAS,                               Case No. 19-cv-06042-KAW
                                   8                   Plaintiff,
                                                                                          ORDER DENYING MOTION FOR
                                   9              v.                                      DEFAULT JUDGMENT
                                  10     VULCAN MATERIALS COMPANY, et                     Re: Dkt. No. 49
                                         al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              On February 24, 2020, Plaintiff Gary Price Thomas filed a motion for default judgment.
                                  14
                                       (Dkt. No. 49.) The Court DENIES Plaintiff’s motion. Contrary to Plaintiff’s assertion,
                                  15
                                       Defendants are not in default. Defendants Vulcan Material Company, Inc., Jeff Nehmens, and
                                  16
                                       Phil Miller filed an answer on October 2, 2019. (Dkt. No. 7.) Defendants Teamsters Union Local
                                  17
                                       665, Teamsters Union Local 853, Mike Yates, Mark Gleason, and Rodney Smith (“Union
                                  18
                                       Defendants”) filed a motion to dismiss that same day, and the Court granted the motion to dismiss
                                  19
                                       on December 9, 2019. (See Dkt. Nos. 12, 38.) Plaintiff was ordered to file an amended complaint
                                  20
                                       by January 3, 2020; that deadline, however, was effectively stayed when the case was stayed while
                                  21
                                       Plaintiff was referred to the Federal Pro Bono Project for appointment of counsel. (See Dkt. No.
                                  22
                                       46.) Thus, there is no operative complaint to which the Union Defendants were required to
                                  23
                                       respond.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: February 26, 2020
                                  26                                                       __________________________________
                                                                                           KANDIS A. WESTMORE
                                  27
                                                                                           United States Magistrate Judge
                                  28
